Title: To Thomas Jefferson from Albert Gallatin, 20 August 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Washington Augt. 20th 1802
          
          I have received your letter of the 14th instt., in which you justly correct my transposition of Newbury-port & Marblehead. General Dearborn approves of Tuck’s removal; but as there is no inconvenience in waiting a week longer, & we have been rather unfortunate in selecting individuals who could not or would not accept I have concluded to wait for your answer to this letter before I would send any of the three commissions to those Essex ports. I have made a report in the case of Head; if you approve a commission will be filled with the name of such person as Gen. Dearborn will recommend, it being in his own vicinity, and all those commissions may then go together.  There is another case which does not admit of delay; it is the collectorship of Petersburgh. Heath has received his letter of dismission, & Mr Page not accepting, we have no collector; nor is it very clear how far the surveyor, of whom I know nothing, can act if Heath has ceased his functions.
          Since my last you will have heard that Morocco has declared war. By the letters which Robt. Smith has shown me, it appears that their force consists first and principally of row boats which, I understand, never go out of sight of the coast—secondly of half gallies at Tetuan which as well as Tangier is within the straights—thirdly of Frigates at Rhabat the modern name of Sallee & on the Atlantic. This seems to require three frigates; one to convoy our vessels through the gut, by alternately sailing from Cadiz to Malaga; which will be sufficient protection against the boats; one to blockade Tetuan, without which the half gallies will sail through the mediterranean beyond Malaga; and a third to block up Rhabat alias Sallee. I do not know that the Moors have any other port on the Mediterranean but Tangier & Tetuan; but I am confident they have some other on the Atlantic, perhaps none north, but at least one south of Sallee, the same which the Emperor kept blockaded, but the name of which I forget—(Magadore I believe). I mention this to show the necessity of peace: we never had calculated on a war with Morocco which affects not only our Mediterranean but also our Madeira and Atlantic trade. If Tunis has made war, our situation will be still worse; yet as they are a commercial people there is less danger. On reading the Morocco treaty I find that Captives are not to be treated as slaves, that an exchange is provided for, & that the balance is to be paid by the losing party at 100 dollars per head; the whole is arranged like the rules by which gamesters agree to play; and it is presumable that the Emperor wants money. This, however, must be attended to in the instructions to our officers; we must try to make prisoners; if we win, his majesty may be disposed to cease playing. If you attend to the latter part of the 3d article of the same treaty, you will, I think find the reason which he may alledge in support of his pretensions. Yet, the doctrine of blockades, (which is not made an exception in that treaty to the general rule laid down in the 3d article) is not unknown to the Emperor, since he has practised upon it: perhaps, however, their understanding was only that no foreign nation had a right to assist rebels.
          I can add nothing but to repeat my wishes for peace, & express my anxiety that no delay may take place in the measures adopted at the present moment. Had the instructions to Cathcart arrived before Morocco had declared war, we should be at present at peace with both.
          With respect and attachment Your obedt. servt.
          
            Albert Gallatin
          
          
            I wish much to be out of this city at this time; but will wait until the result of your determination in that business is ascertained—
          
        